UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 05-6732



In Re:   MARK DAVE HILL,

                                                         Petitioner.




                 On Petition for Writ of Mandamus.
                      (CR-00-398; CA-04-22053)


Submitted:   September 29, 2005           Decided:   October 7, 2005


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mark Dave Hill, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Mark Dave Hill petitions for writ of mandamus. He seeks

an order to compel the district court to release grand jury

transcripts.

            Mandamus relief is available only when the petitioner has

a clear right to the relief sought.     See In re First Fed. Sav. &

Loan Assn., 860 F.2d 135, 138 (4th Cir. 1988).     Further, mandamus

is a drastic remedy and should only be used in extraordinary

circumstances.    See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.       See In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

            The relief sought by Hill is not available by way of

mandamus.   Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                     PETITION DENIED




                                - 2 -